Title: From Thomas Jefferson to Andrew Smith, 20 April 1821
From: Jefferson, Thomas
To: Smith, Andrew


Sir
Monticello
Apr. 20. 21.
I recieved yesterday your favor of the 10th and being on my departure on a journey I inclosed it to the Proctor of the University, who superintends our works (mr A. S. Brockenbrough) recommending to him to apply to you for both cement and glass. I wish I had sooner known that you could furnish the cement. I wrote 2. months ago to N.Y. inclosing a remittance for 4. casks for myself. having recieved no answer, I  write this day for a return of my remittance if the cement has not been sent off, and in that case shall make my application to you. Accept the assurance of my esteem and respect.Th: Jefferson